Citation Nr: 0638656	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  01-10 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a right foot disability as a result of 
hospitalization and surgery at the VAMC, Louisville, 
Kentucky, from October 1998 to May 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1974 to December 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The veteran had a hearing before the Board in June 2002 and 
the transcript is of record.  In October 2006, the veteran 
was advised that the judge who had conducted the hearing had 
since retired from the Board, and he was given the 
opportunity to have another hearing.  His response was "use 
what you have to make a ruling," implicitly indicating he 
did not want another hearing.

The case was brought before the Board in November 2003, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims, to include obtaining pertinent 
medical records. The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, despite the lengthy procedural history of this 
case, the claim must once again be remanded. 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, was enacted during the pendency 
of this appeal. The VCAA, in part, requires the VA to 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Here, the veteran was sent VCAA letters in June 2000, 
February 2001, May 2001, and May 2004.  However, none of the 
letters specifically addressed the laws and regulations 
pertaining to 38 U.S.C.A. § 1151 claims. Rather, those 
letters notified the veteran of the evidence necessary to 
establish service connection, which is not relevant here. 
Although the veteran was notified of the laws and regulations 
pertaining to his claim in the statement of the case (SOC) 
and several supplemental statements of the case (SSOCs), the 
veteran was never sent a specific letter providing notice of 
the VCAA, as it applies to this claim. The RO should provide 
a VCAA letter to the veteran for his claim of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for a right foot disability as a result of VA 
hospitalization and surgery.

During the pendency of this appeal, the Board found it 
necessary to obtain an independent medical opinion regarding 
the veteran's claim. The opinion was issued in August 2006 
and the veteran was provided a copy along with a letter 
explaining that he had 60 days to respond and/or submit new 
evidence. The veteran was told he must opt to either waive 
regional office consideration of the evidence or request a 
remand to allow the agency of original jurisdiction (AOJ) to 
review the new evidence. 

In response, the veteran did not affirmatively choose any of 
the options, but rather stated, "let's take it to tr[ia]l 
now...give me my final denial...." Without an affirmative waiver 
of AOJ consideration, the Board has no choice but to remand 
to allow the RO to consider the new evidence, to include the 
independent medical opinion rendered by Dr. Idusuyi in August 
2006.

A report of contact indicates that the veteran also filed a 
claim under the Federal Tort Claims Act (FTCA) in December 
2001, which is apparently based upon the same events which 
led to the § 1151claim.  Certain medical records or other 
evidence, especially medical opinions on the subject of 
possible negligence on the part of VA, may have been 
generated in connection with the FTCA claim. Such evidence is 
obviously pertinent to the §1151 claim and must be obtained 
if possible.

Accordingly, the case is REMANDED for the following actions:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent. In particular, 
the RO should send the veteran and his 
representative a letter advising them 
specifically of the laws and regulations 
pertaining to claims for entitlement to 
compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a right foot 
disability as a result of hospitalization 
and surgery at the VAMC, Louisville, 
Kentucky, from October 1998 to May 
1999. The veteran should also be advised to 
submit any pertinent evidence in his 
possession. The veteran and his 
representative should be given the 
opportunity to respond.

2. Make efforts to obtain records related 
to the veteran's federal tort claim from 
VA's Regional Counsel. Any relevant 
additional evidence which is not protected 
by privilege should be associated with the 
claims folder.

3. Thereafter, readjudicate the veteran's 
claim. If the claim remains denied, issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board. The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits since 
March 2005. An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

